Citation Nr: 1510252	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse is a veteran for the purpose of establishing the appellant's basic entitlement to VA death benefits.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The appellant is seeking entitlement to VA death benefits as the surviving spouse of her husband who died in May 1993.  The appellant has asserted that her husband served as a recognized guerilla in the service of the Armed Forces of the United States, in the Philippines, from March 1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which held the appellant was not eligible for VA death benefits because the her husband did not have qualifying military service to establish eligibility for VA benefits.

On her April 2010 substantive appeal the appellant indicated that she wanted a Board hearing via video conference.  The appellant was scheduled a video conference hearing in June 2011 and notice of the hearing was sent to her address of record; however, the appellant did not appear for the scheduled hearing and she has not provided good cause as to why a new hearing should be scheduled.  The hearing request is deemed withdrawn.  

The Board denied this appeal in an August 2011 decision.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2014 decision, the Court set aside the Board's decision and remanded the matter for VA to seek verification of service from the Department of the Army.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant is seeking entitlement to VA death benefits as the surviving spouse of her husband who died in May 1993.  One of the requirements for such benefits is that her husband was a veteran.  See eg. 38 U.S.C.A. §  1310 (West 2014).  The appellant has asserted that her husband served as a recognized guerilla in the Armed Forces of the United States from March 1942 to September 1945.  

A veteran is a person who served in the active military, naval, or air service and was discharged under conditions other than dishonorable.  38 U.S.C.A. § 102(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2014).

Recognized Philippine guerrilla service (under a commissioned U.S. officer or a commissioned officer of the Commonwealth Army, recognized by and cooperating with U.S. Forces) is qualifying service for VA compensation benefits.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40 (2014).  Service department certifications will be accepted as establishing both recognized guerrilla service and unrecognized guerrilla service (under a recognized commissioned officer, who was a former member of the U.S. Armed Forces or the Commonwealth Army).  38 C.F.R. § 3.40(d)(2).  

The following certifications by the service departments will be accepted as establishing guerrilla service: (1) recognized guerrilla service; (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army.  This excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2014).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2014).  

When the claimant does not submit evidence of service or the evidence does not meet the requirements mentioned above, VA shall request verification of service from a service department.  See 38 C.F.R. § 3.203(c) (2014).

Important for this case, the appellant did not submit evidence that met the requirements of 38 C.F.R. § 3.203(a).  

The RO requested verification of the appellant's husband's service from the National Personnel Records Center (NPRC), which is a part of the National Archives and Records Administration (NARA).  The NPRC's May 2009 stamped response noted that her husband had no service as a member of the Philippines Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In June 2009, the appellant submitted evidence of her husband's service, including an identification card from Anderson Fil-American Guerrillas, affidavits from two persons attesting to service with her husband, and a certificate recognizing and thanking her husband for his service, signed by President Barack Obama.  

In June 2009, the RO submitted a second request to the NPRC for service verification of the appellant's husband's service and the NPRC provided the same negative response in August 2009.  

The RO submitted a third request to the NPRC in October 2010, this time using a different identifying number supplied by the appellant and documents provided by the appellant.  

On November 12, 2010 the NPRC provided a third response, indicating that no change was warranted.  Ten days later the RO received a NARA Form 13075, completed by the appellant, in which she noted that her husband separated from service in September 1945 at "Army Forces 48 LGF, Luzon Guerilla."  

The legal issue presented to the Court was whether a request to the NPRC satisfies the requirement of 38 C.F.R. § 3.203(c) that VA shall request verification of service from the service department. (emphasis added).  The Court considered VA's argument that the Department of the Army delegated its duties to make administrative determinations verifying service to NARA, or its agency, the NPRC.  The Court also considered the 1998 memorandum of agreement (MOA) between the Department of the Army and NARA and concluded that the language of the MOA was ambiguous and precluded the Court from finding that the Department of the Army delegated its duty to make administrative determinations verifying service NARA or its agency, the NPRC.  

In this case, the Court determined that VA must request verification of the appellant's deceased spouse's service from the Department of the Army, and that a request and response from the NPRC did not satisfy the regulatory requirements.  Thus, a remand is necessary for the RO to seek such verification.  

The appellant also contends that VA should have made another request, beyond the three above, for verification after she submitted information regarding her husband's place of separation from service.  The Court directed that in complying with its remand, VA should ensure that this new evidence is submitted in connection with its verification request to the Department of the Army.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. This is a complex case from the Veteran's Court.  
Request from The Department of the Army verification of the appellant's husband's service during World War II, in the service of the United States Armed Forces as a member of:

(a) the Philippine Commonwealth Army;
(b) as a recognized guerrilla; or 
(c) in an unrecognized guerrilla group.  

Provide with the request all documents that the appellant has submitted to prove such service, to include an identification card from Anderson Fil-American Guerrillas, the affidavits from two persons attesting to service with her husband, the certificate recognizing and thanking her husband for his service, signed by President Barack Obama, the NARA Form 13075 completed by the appellant that specifies that her husband separated from service in September 1945 at "Army Forces 48 LGF, Luzon Guerilla," and any other documents that she has submitted or submits.  

The RO is cautioned that a request and response from NARA or the NPRC will not comply with this directive; the request and response must be to and from the Department of the Army, consistent with the Court's decision.  

If a response from the Department of the Army is not obtained following the first request, then make additional requests until a response is obtained or it is reasonably certain that the Department of the Army will not respond.

2.  Again, the Board must note that this is a complex case back form the Veteran's Court.  Readjudicate the claim on appeal.  If the benefit sought is not granted, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




